PUTNAM, Circuit Judge;
This is a petition to remand to the- Supreme Judicial Court for the county of Suffolk and state' of Massachusetts a bill in equity commenced therein. The parties to the bill are.Ellen S. Cornue and Herbert P. Cummings, complainants, and Joseph A. Coram, and Andrew J. Davis and Charles H. Palmer as trustees, and other persons whom we need hot name. The proceeding was removed to this court on the petition of Andrew J. Davis and Charles H. Palmer as trustees. There are two motion's to remand, one brought by the complainants, and the other brought by Joseph A. Coram, one of the respondents.
This case has sifted down so that the only ground we have for consideration is whether or not the case involves a séparable controversy so far as Davis and Palmer are concerned. We. are clear that itJdoes not. The bill was brought by the complainants to secure payment of a certain amount -alleged to be due them from the trust fund-in the hands of Davis and Palmer, as trustees. The bill alleges that Coram asserts a very large amount from the same trust fund. The .bill is in substance a bill of interpleader.. The motion -tp remove the- case alleges various matters which may serve as a defense to the bill-on final hearing, but which, of course, .this court can take no notice of, in view of the well-settled practice that, on questions of jurisdiction in the federal courts, nothing is to be régardéd 'except a bona fide claim appearing on the face of the suit or bill in equity, whichever it may Se.
In the present case it is said by the petitioners for removal that the claim of Coram ágáinst the trust fund is not valid, and that there are other -claimants,- not named in the bill, who allege other claims against the trust fund which may or, may not be valid. Of course, if the parties before the court do not enable the court to dispose of the subject-matter in controversy, -according to the rules .of .equity, that'would be easily made-to-appear in whichever court has jurisdiction of the proceedings, whereupon the proper relief in reference thereto. woüM be".granted.by that court; but'it in no way concerns the. bill in .-its present shape, which, as we have said, is ⅛ the nature of a bill of interpleader. Both complainants^ Davis and Palmer as trustees,,'-'and Corafn are for'the purposes-of the'bill necessary parties .'thereto. As,'‘therefore, there is tío separable controversy, we'cannot retain jurisdiction] ' , 1 v' '
. ' "Ordered and. decreed, that the case be remapded to the Supreme Judicial Court for the county of Suffolk and state- of .Massachusetts for further proceedings therein in accordance with the law; and that Ellen S'.' Corriue, Herbert P. Cummings, and Joseph A. "Coram recover jointly a single bill of costs in this' court. * -